Citation Nr: 0336893	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  94-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
with depression and somatization features (previously rated 
as a psychophysiologic gastrointestinal reaction, with 
depression) currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1993 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in July 1998.  While on 
remand status, in April 2003, service connection was 
separately granted for gastroesophageal reflux disease 
(GERD), rated 30 percent disabling.  Thus, the issue is as 
stated on the title page of this decision

Also received in May 2003 was an application by the veteran 
for entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's psychiatric disorder is productive of no more 
than definite impairment without a flattened affect, 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety disorder, with depression and somatization features 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 38  C.F.R. Part 4, Diagnostic Codes 9502 (1996) 
and 9413 (2003). 

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in December 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
RO has requested records utilized by the Social Security 
Administration, but pursuant to a February 2003 request, that 
agency indicated that the records were not available.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  In 
this regard in the December 2002 letter from the RO to the 
veteran he was informed that he had 30 days to submit 
requested evidence. This is more than a year ago.  Also, in 
May 2003, the veteran indicated that there were no additional 
records that should be obtained.  

Thus, the Board finds that the VA has met the requirements of 
the VCAA and this decision is not prejudicial to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Service records show that the veteran was discharged from 
service due to a psychogenic gastro-intestinal reaction.  
Service connection was granted by rating decision of the RO 
dated in September 1962.  A 10 percent evaluation was 
assigned at that time.  The rating was increased to the 
current 30 percent level by rating decision of the RO dated 
in February 1968.  

An examination was conducted by VA in June 1992.  At that 
time, it was noted that the veteran had owned his own 
business for many years, but had quit one year earlier.  On 
examination, he was well developed and nourished and looked 
older than his stated age.  He was dressed casually and 
looked clean.  He was shaved.  HE stated that he lived with 
his wife and two grown children.  Conversation was very low, 
quiet and projecting as a person depressed.  He looked sad.  
His production was coherent and relevant.  There was no 
thought disorder, no perceptive disorder and no suicidal 
preoccupation.  He was oriented and his memory was preserved.  
There were lapses in recent memory.  Concentration was 
diminished.  Judgment was fair.  There was some lack of 
interest.  The diagnosis was psychophysiological 
gastrointestinal reaction, with strong depressive features.  
The highest level of adaptive function in the past year was 
considered to be from fair to poor.  

During a gastrointestinal examination he reported episodes of 
diarrhea, nausea, and vomiting mostly when depressed.  The 
examination showed that he was 5feet and seven inches tall 
and weighted 127 lbs.  He was described as fairly well 
nourished.  His maximum weight was 156 lbs. and his lowest 
weight was 96 lbs. about a year or two ago.  His weight had 
been slowly increasing.  There was no history of hematemesis 
or melana.  There was diffuse abdominal pain.    Following an 
upper gastrointestinal series the diagnosis was hiatal hernia 
with reflux and duodenal diverticulum.

An examination was conducted by VA in May 1996.  At that time 
it was reported that he was unemployed since 1985.  He used 
to own a grocery store.  The veteran complained that his was 
extremely anxious, with stomach problems that woke him.  He 
reported that, after eating, he suffered from nausea, had 
palpitations and became very anxious.  He reported that he 
spent his days at home.  He reported that he forgot certain 
things and had no energy to do things.  He had had continuous 
fee basis psychiatric treatment since 1988 and had suffered a 
progressive disabling depressive symptomatology.  On 
objective examination, he was clean, adequately dressed, and 
groomed.  He was alert, oriented times three and his mood was 
depressed.  His affect was blunted.  His attention was good.  
His concentration was fair.  His memory was fair.  His speech 
was clear, coherent, and soft.  He was not hallucinating.  He 
was not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  The diagnosis was 
psychophysiological reaction affecting physical condition, 
gastrointestinal, with strong depressive features.  His 
Global Assessment of Functioning score (GAF) was 50.  

During a VA general examination the veteran complained of 
nausea and vomiting only when he became depressed.  He also 
would have diarrhea.  The examination showed he was well 
nourished and weight 153 lbs. The diagnoses included hiatal 
hernia with gastroesophageal reflux by history and duodenal 
diverticulum.

Statements from the veteran's fee basis psychiatrist, dated 
from September 1992 to July 1997 have been received.  The 
initial report indicates that the veteran had been seen on a 
monthly basis since 1988 and had been treated prior to this 
by another psychiatrist since 1975.  The veteran's condition 
was characterized by complaints of frequent headaches, 
nervousness, insomnia, sadness, and having no energy or 
motivation for anything.  He also presented with 
gastrointestinal symptoms that exacerbated his emotional 
condition and he had many somatic complaints.  He also 
expressed many feelings of helplessness and worthlessness.  
He had said that he had had recently lost a great deal of 
weight and looked very pale and shaky.  He stated that he had 
not been sleeping and that his anxiety level was very high.  
He seemed depressed.  Objectively, the veteran looked 
disheveled at times, was sad and had frequent crying spells.  
He spoke in a soft, low voice and found it very difficult to 
deal with his physical ailments and his emotional condition.  
He stated that he was afraid of loosing control and his mind 
completely.  The diagnoses were dysthymic disorder, acute 
episode of major depression, and gastrointestinal (GI) 
problems.  The examiner stated that the veteran was incapable 
of engaging in a gainful job situation.  The additional 
statements, including the last evaluation, show similar 
symptoms, findings and diagnoses.  

VA outpatient treatment records, dated from January 1992 to 
November 2002, have been received.  These show that the 
veteran has continued to receive therapy for his psychiatric 
and gastrointestinal disorder.  When last evaluated, in July 
2002, hit was noted that he had no homicidal or suicidal 
ideations and was not delusional.  He did have decreased 
verbalization.  

An examination was conducted by VA in June 2002.  The 
veteran's medical history was reviewed.  At that time, the 
veteran complained that he was nervous "a lot."  He stated 
that he had dreams in which he saw himself drowning, then 
could not get back to sleep.  He felt depressed because of 
his GI problems, but at the same time, he said that whenever 
he had any kind of a problem or even when he had a medical 
appointment, he was unable to eat because he developed nausea 
and vomiting.  On mental status evaluation, he was noted to 
be well-developed and casually dressed and groomed.  He was 
aware of the interview and in contact with reality.  He had 
sad facial expressions, but his behavior during the interview 
was of apprehension.  His answers were relevant, coherent and 
logical.  He was not very verbal or communicative, but he 
responded when questioned.  He was not delusional, 
hallucinating, suicidal or homicidal.  He described both 
anxiety and depression.  He made a description of his GI 
problems that included nausea, vomiting, and diarrhea that 
tended to develop when he was under stress.  He was oriented 
in person, place and time.  His memory and intellectual 
functioning was adequate.  Judgment was fair, but his insight 
was superficial and poor.  The diagnosis was anxiety 
disorder, not otherwise specified with depression and 
somatization features.  The GAF score was 55.  In an addendum 
to the report, the examiner stated that this diagnosis was 
the same as that which had been previously service connected.  

In a February 2003 rating action the RO granted a separate 30 
percent rating for gastroesophagael reflux disease and 
confirmed a 30 percent rating for the anxiety disorder, not 
otherwise specified under Diagnostic Code 9413.  The 
effective date was November 7, 1996.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

During the course of the appeal, the rating criteria for 
mental disorders were amended, effective November 7, 1996.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old law must be applied; however, prior to the effective date 
of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Under the old rating criteria psychophysiological 
gastrointestinal reaction is rated under Diagnostic Code 9502 
of VA's Schedule of Ratings Disabilities.  Diagnostic Code 
9502 provides that a 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impermanent.  A 50 percent evaluation is 
warranted for psychological factors affecting 
gastrointestinal condition where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9502 (effective prior to November 7, 1996).  

VA regulations provide that when there are two diagnoses, one 
organic and the other psychophysiologic or psychoneurotic are 
presented covering the organic and psychiatric aspects of a 
single disabling entity, only one percent evaluation will be 
assigned under the appropriate diagnostic code determined by 
the RO to represent the major percentage of disability.  38 
C.F.R. § 4.132, Diagnostic Code 9502, 9511, Note (2).  
However, as stated the RO has assigned a separate 30 percent 
rating for the veteran's gastrointestinal disorder.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 
38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  With this consideration in mind, the Board will 
address the merits of the claim at issue.  

As previously indicated the RO has assigned a 30 percent 
rating for anxiety disorder, not otherwise specified under 
Diagnostic Code 9413.  

Under Diagnostic Code 9413, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003)

A Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The veteran's psychiatric disorder is shown to be manifested 
by depression, anxiety and sleep disturbances and somatic 
complaints that are primarily of a GI disorder.  The latter 
complaints are now evaluated under a separate GI disability 
that has been service connected as secondary to his 
psychiatric disorder and will not be considered as part of 
this evaluation.  For a 50 percent rating under the criteria 
in effect prior to November 1996, considerable social and 
industrial impairment must be demonstrated.  His disability 
does not approach this level of impairment.  While there was 
an opinion rendered by his fee basis psychiatrist, that the 
veteran was unable to work as a result of his disabilities, 
these included the GI symptoms that have been separately 
rated.  Moreover, the GAF scores of 50 and 55 correspond to 
serious and moderate impairment, respectively, which does not 
equate to considerable disability.  Therefore, a 50 percent 
rating under the criteria in effect prior to November 1996 is 
not warranted.  

The June 2002 VA examination showed that the veteran was 
anxious, nervous and depressed and his insight was 
superficial and poor.  However, his answers were logical and 
there was no impairment in memory and judgment was fair.  
Also, he responded when questioned.  He was not delusional, 
hallucinating, suicidal or homicidal.  Furthermore, more 
there was no impairment in orientation.  These finding do not 
satisfy the criteria for an increased rating under the 
revised rating criteria.  Accordingly, the Board finds that a 
rating in excess of 30 percent for the anxiety disorder is 
not warranted.  Finally, the evidence is not equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.  


ORDER

An increased rating for an anxiety disorder, with depression 
and somatization features is denied.  


REMAND

In a February 2003 rating action the RO granted a separate 30 
percent rating for gastroesophagael reflux disease.  In May 
2003, the veteran indicated disagreement with the rating 
assigned for this disorder.  Thus, a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
RO has not issued him a 

Accordingly, the case is remanded for the following:

The RO should issue a statement of the 
case on the issue of an increased rating 
for GERD.  The appellant and his 
representative should be of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date wemailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





